Citation Nr: 1018190	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  06-15 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUE

Entitlement to an increase in a 10 percent rating for a right 
knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The Veteran had active service from October 1990 to January 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 RO rating decision that 
denied an increase in a 10 percent rating for a right knee 
disability (dislocation of the right patella).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND


There is a further VA duty to assist the Veteran in 
developing evidence pertinent to his claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The Veteran was last afforded a VA orthopedic examination in 
March 2007.  The diagnoses included osteoarthritis of the 
right knee, service-connected.  As to range of motion of the 
Veteran's right knee, the examiner indicated that right knee 
flexion was over 120 degrees with pain starting at 120 
degrees and ending at 135 degrees.  The examiner stated that 
the Veteran's pain increased with repetitive movements.  The 
examiner also reported that flexion/extension of the 
Veteran's right knee was from 0 to 135 degrees.  The examiner 
indicated that the functional loss caused by pain and lack of 
endurance was 15 degrees in the right knee.  The examiner 
also reported that there was no instability in the Veteran's 
right knee and that there was mild right knee varus.  

Although the VA examiner did not specifically refer to any 
right knee subluxation, there are numerous prior private and 
VA treatment entries that specifically indicate that the 
Veteran has subluxation of the right knee.  For example, a 
May 2006 treatment report from Ramapo Orthopaedic Associates, 
P.C., Orthopaedic Surgery and Sports Medicine, indicated that 
the Veteran was seen for a right knee disability.  The 
examiner indicated that it was his impression that the 
Veteran had a greater disability than would be indicated by 
his current 10 percent rating, utilizing subluxation as a 
diagnosis.  The examiner stated that the Veteran had, 
specifically, chondromalacia in that area, which was 
remaining symptomatic and for which he had been told to 
pursue surgical intervention.  The examiner commented that it 
was his impression, orthopedically, that the Veteran had a 
moderate partial disability with regards to the right knee.  

An October 2004 VA treatment entry noted that the Veteran 
reported that he had right knee pain and instability and that 
he was seen for a follow-up.  It was noted that a magnetic 
resonance imaging (MRI) study, as to the Veteran's right 
knee, indicated that there was a slightly laterally subluxed 
patella with mild subchondral changes along the lateral 
patella facet, with no acute bone marrow edema and no tendon, 
ligament, or meniscal injuries seen.  

An August 2004 VA orthopedic examination report related a 
diagnosis of patella subluxation, mild, right more than left, 
service-connected.  The examiner reported that the range of 
motion of the Veteran's right knee was from 0 to 140 degrees.  
The examiner stated that there was mild discomfort at the end 
of flexion and that five repeated motions of the right knee 
showed a mild pain increase that was 20 percent.  The 
examiner reported that there was no evidence of right knee 
instability.  

Here, the Veteran has not been afforded a VA examination as 
to his service-connected right knee disability in more than 
three years.  Additionally, the record clearly raises a 
question as to the current severity of the Veteran's service-
connected right knee disability, especially in light of the 
contradictory evidence as to whether there is any right knee 
subluxation.  Further, the Veteran's representative has 
specifically requested that the Veteran be afforded a new 
examination.  A current examination is necessary.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was 
required to afford a contemporaneous medical examination 
where examination report was approximately two years old); 
see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The claims file contains no record of any treatment (VA or 
private) for right knee problems since May 2006.  Prior to 
the examination, any outstanding records of pertinent 
treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all 
medical providers who have treated him for 
right knee problems since May 2006.  After 
receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of the 
related medical records which are not 
already in the claims folder.  
Specifically, VA treatment records since 
May 2006 should be obtained.  

2.  Schedule the Veteran for a VA 
examination to determine the severity of 
his service-connected right knee 
disability.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  All 
indicated tests should be conducted, 
including x-ray, and all symptoms 
associated with the Veteran's service-
connected right knee disability should be 
described in detail.  Specifically, the 
examiner should conduct a thorough 
orthopedic examination of the Veteran's 
right knee disability and provide a 
diagnosis of any pathology found.  

In examining the right knee 
disability, the examiner should 
document any limitation of motion 
(in degrees) of the Veteran's right 
knee, to include providing the point 
at which painful motion begins.  The 
examiner should also indicate 
whether there is any guarding on 
motion and the degrees at which the 
guarding starts.  

The examination should also comment 
as to whether (and if so, to what 
extent, (i.e. slight, moderate, or 
severe)) the knee disability 
includes recurrent subluxation or 
lateral instability.  

The examiner should be asked to 
indicate whether pain or weakness 
significantly limits functional 
ability during flare-ups or when the 
right knee is used repeatedly over a 
period of time.  The examiner should 
also be asked to determine whether 
the joint exhibits weakened 
movement, excess fatigability or 
incoordination; if feasible, these 
determinations should be expressed 
in terms of additional range-of-
motion loss due to any weakened 
movement, excess fatigability or 
incoordination.  If it is not 
feasible to express any functional 
impairment caused by pain, weakened 
movement, excess fatigability or 
incoordination, found in terms of 
additional range-of motion loss, the 
examiner should so state.  

3.  Thereafter, review the Veteran's claim 
for entitlement to an increase in a 10 
rating for a right knee disability.  If 
the claim is denied, issue a supplemental 
statement of the case to the Veteran and 
his representative, and provide an 
opportunity to respond before the case is 
returned to the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the appellant with the development of his 
claim.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

